Title: To Benjamin Franklin from Charles-Eléonor Dufriche de Valazé: résumé, 10 December 1779
From: Dufriche de Valazé, Charles-Eléonor
To: Franklin, Benjamin


<Essey in Normandy, December 10, 1779, in French: I admire you and your countrymen to such a degree that I shall allow myself to give you some frank advice, brother to brother. Doubtless, you will win your independence and shake the yoke of three hundred years of tyranny but you should beware of another, ever so seductive yoke: luxury. You are aware of its pitfalls, of course, but let me remind you of its destructive power. Luxury enters and corrupts society through women, its natural victims. Greed and corruption soon follow, and violence. Farms are abandoned for cities, unnecessary goods are manufactured, marriages fail, population decreases, the nation is threatened by envious neighbors.
As to the dividing line between the necessary and the superfluous, for a country it is growing enough food and extracting enough iron to survive; for a household, a minimum of furniture and cooking utensils. Yes, but what about the citizens thrown out of employment by such a reform? Send them back to the fields, make them replace the oxen and the horses, thus reducing the need for pastures and freeing land for agriculture.
Worse yet than private luxury is the bad example set by the heads of state who have replaced laurel wreaths by gold crowns, and rough-hewn triumphal arches by magnificent monuments. It is up to the government to set a good example and you are the man to inspire a new order.
One last word, but crucial: beware of hereditary nobility, the seed of dissension, hatred, and domestic wars. Whoever acts righteously in order to obtain a recompense is unworthy of the republic and of humanity.>
